Citation Nr: 1046094	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to May 1969.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction of the case was subsequently transferred 
to the RO in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  This includes providing a new medical 
examination when a Veteran asserts or provides evidence that a 
disability has worsened and the available evidence is too old for 
an adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of Veteran because a 23-
month old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

In this case, the Veteran last underwent a VA examination in 
August 2009 in conjunction with his claim for an increased 
evaluation of posttraumatic disorder (PTSD).  At his July 2010 
hearing before the Board, the Veteran and his wife testified that 
the Veteran had virtually no social life and that he would rarely 
go outside but stay home all the time.  He would neglect his 
personal hygiene but for his wife's assistance.  The Veteran's 
wife stated that the Veteran was extremely defensive and 
hypervigilant and would never let his guard down.  The Veteran 
testified that he kept guns in his house and would carry a weapon 
wherever he went.  He had difficulty communicating with others 
and trusting other people, to include even his loved ones, and 
that he posed a risk of physical violence to others.  As a 
result, the Veteran reported that he was unable to maintain a job 
for an extended period of time.  He testified that he last worked 
in 2003 as a pipe fitter but was let go because he threatened a 
foreman at work with a 36-inch pipe wrench.  Furthermore, he 
reported very frequent nightmares and panic attacks, memory loss, 
inability to sleep without the help of medication, and suicidal 
ideation.  The Board finds that the foregoing testimony suggests 
a worsening of PTSD since the August 2009 VA examination.  The 
Veteran is entitled to a new VA examination where there is 
evidence, including his statements, that his service-connected 
PTSD has worsened since the last examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  
The Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the Veteran's service-
connected PTSD.  38 C.F.R. §§ 3.326, 3.327 (2010).

In addition, the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) is part and 
parcel of the determination of the evaluation for the Veteran's 
PTSD and is properly before the Board.  See Rice v. Shinseki, 22 
Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is 
not a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or disabilities; 
if the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted).  Accordingly, the issue of TDIU must be remanded to 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding 
that all issues "inextricably intertwined" with the issue 
certified for appeal, are to be identified and developed prior to 
appellate review).  

Finally, at the July 2010 hearing before the Board, the Veteran 
reported that he was seen by the VA Medical Center in Beckley 
every three months for his PTSD.  However, the claims file 
currently contains VA treatment records only through June 2009.  
Therefore, the RO should obtain all VA treatment records 
pertaining to the Veteran from June 2009 to the present and 
associate them with the claims file.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to the claim of 
entitlement to TDIU.

2.  The RO must send the Veteran VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to the RO. 

3.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for PTSD 
since June 2009.  Regardless of the 
Veteran's response, the RO must obtain all 
relevant VA treatment records from the VA 
Medical Center in Beckley since June 2009.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

4.  The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
Veteran's PTSD.  The claims file and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms, 
taking into consideration the lay 
testimony presented by the Veteran and his 
wife at the July 2010 Board hearing.  

The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
and memory loss for names of close 
relatives, own occupation, or own name.

The RO must provide an opinion on the 
Veteran's ability to retain and maintain 
employment.  The examiner must elicit from 
the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case 
and the claims file, the examiner must 
provide an opinion as to whether the 
Veteran's service-connected PTSD alone 
precludes him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  

The examiner must enter a complete multi-
axial evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  

All opinions provided must include an 
explanation of the bases for the opinion.  
If a requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.  

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims of 
entitlement to an increased rating for 
PTSD and entitlement to TDIU must be 
adjudicated.  If any claim remains denied, 
a supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


